



                                            
                                            
 
 
 
 
EXHIBIT 10.24
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loan No. RI0218T02E
 
 
 
 
 
 
 
 
 
 





REVOLVING TERM LOAN SUPPLEMENT




THIS SUPPLEMENT to the Master Loan Agreement dated August 21, 2012 (the “MLA”),
is entered into as of April 17, 2013 between FARM CREDIT SERVICES OF AMERICA,
FLCA (“Lead Lender”) and Lincolnway Energy, LLC, Nevada, Iowa (the “Company”),
and amends and restates the Supplement dated November 8, 2012 and numbered
RI0218T02D.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Lead Lender agrees to make loans to the
Company from the date hereof, up to and including November 1, 2019, in an
aggregate principal amount not to exceed, at any one time outstanding,
$11,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”). Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.


SECTION 2.    Purpose. The purpose of the Commitment is to provide working
capital to the Company and to finance construction projects related to
conversion to natural gas.


SECTION 3.    Term. Intentionally Omitted.


SECTION 4.    Disbursement of Proceeds. Limitation of Advances: The loans will
be made available on the date hereof; provided however that availability of
proceeds of the loans exceeding $5,000,000.00 shall be subject to Agent's (as
that term is defined in the MLA), receipt of a “Draw Request” in the form
attached hereto as Exhibit A and shall be limited to the amount by which
approved project expenditures exceed the project budget minus $6,000,000.00.


SECTION 5.    Interest. The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)    One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” [as
hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 4.00% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA's official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such
day[MAP_PPREFERENCE4]. The rate shall be reset automatically, without the
necessity of notice being provided to the Company or any other party, on the
first “U.S. Banking Day” of each succeeding week, and each change in the rate
shall be applicable to all balances subject to this option. Information about
the then-current rate shall be made available upon telephonic request. For
purposes hereof: (1) “U.S. Banking Day” shall mean a day on which Agent is open
for business and banks are open for business in New York, New York;
(2) “Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.



E-63

--------------------------------------------------------------------------------



Revolving Term Loan Supplement RI0218T02E
LINCOLNWAY ENERGY, LLC
Nevada, Iowa



(B)    Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


(C)    LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 4.00%. Under this option: (1) rates may be fixed for "Interest
Periods" (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by
the Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be five;
and (4) rates may only be fixed on a "Banking Day" (as hereinafter defined) on
three Banking Days' prior written notice. For purposes hereof: (a) "LIBOR" shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA's official website;
(b) "Banking Day" shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market,
and banks are open for business in New York City and London, England;
(c) "Interest Period" shall mean a period commencing on the date this option is
to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent's request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as

E-64

--------------------------------------------------------------------------------



Revolving Term Loan Supplement RI0218T02E
LINCOLNWAY ENERGY, LLC
Nevada, Iowa



Agent shall require in a written notice to the Company; provided, however, in
the event the Company elects to fix all or a portion of the indebtedness
outstanding under the LIBOR interest rate option above, at Agent's option upon
written notice to the Company, interest shall be payable at the maturity of the
Interest Period and if the LIBOR interest rate fix is for a period longer than
three months, interest on that portion of the indebtedness outstanding shall be
payable quarterly in arrears on each three-month anniversary of the commencement
date of such Interest Period, and at maturity.


SECTION 6.    Promissory Note. The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance. The available balance shall be decreased by
$2,000,000.00 on the 1st day of each November beginning November 1, 2015, and
continuing through and including November 1, 2018, followed by a final reduction
at the expiration of the Commitment on November 1, 2019, at which time any
outstanding balance shall be due and payable in full. If any installment due
date is not a day on which Agent is open for business, then such payment shall
be made on the next day on which Agent is open for business. In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof. This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.


SECTION 7.    Letters of Credit. In addition to loans, the Company may utilize,
if agreeable to CoBank in its sole discretion in each instance, the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after CoBank's receipt of a
duly completed and executed copy of CoBank's then current form of Application
and Reimbursement Agreement, or, if applicable, in accordance with the terms of
any CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to CoBank and must
expire no later than the maturity date of the Commitment.


SECTION 8.    Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.


SECTION 9.    Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

E-65

--------------------------------------------------------------------------------



Revolving Term Loan Supplement RI0218T02E
LINCOLNWAY ENERGY, LLC
Nevada, Iowa







SECTION 10.    Amendment Fee. In consideration of the amendment, the Company
agrees to pay to Agent on the execution hereof a fee in the amount of $9,000.00.




IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FCLA
LINCOLNWAY ENERGY, LLC
 
 
By: Kathryn Frahm
By: Kim Supercynski
Title: VP Commercial Lender
Title: CFO




E-66

--------------------------------------------------------------------------------

Exhibit A

REQUEST FOR CONSTRUCTION LOAN ADVANCE
Request No.
 
 
Date:
 
 
(Number sequentially)
 
 
 



TO:
CoBank, ACB as administrative agent for Farm Credit Services of America,

FLCA and Farm Credit Services of America, PCA


FROM:
Lincolnway Energy, LLC



Loan Agreement:
Master Loan Agreement No. RI0218E, as amended from time to time, Monitored
Revolving Credit Supplement No. RI0218S02B, Revolving Term Loan Supplement No.
RI0218T02E, and Revolving Credit Supplement (Letter of Credit) No. RI0218T03
(such agreements, collectively with the "Loan Documents" as defined in such
agreements, the "Loan Documents")



Project Description:
Construction project related to conversion to natural gas (all property and
improvements comprising or related to the foregoing, collectively, the
"Project")



Project Location:
Story County, Iowa



In accordance with the terms of the Loan Documents, you are hereby authorized
and requested to make an advance, as set forth in said Loan Documents, in the
amount and for the construction items set forth in Exhibit A to Request for
Construction Loan Advance attached hereto and incorporated herein (the "Request
Schedule").


The undersigned hereby certifies that:


1.
The requested loan: (a) is to pay for labor, services, equipment, fixtures,
personal property, and materials: (i) which have been performed upon or
incorporated into the improvements or delivered to and properly stored on the
property comprising the Project; and (ii) which are accurately described in the
supporting invoices attached to the Request Schedule, each of which invoices has
been paid or is currently due and payable and has not been the subject of any
previous Request for Construction Loan Advance; and (b) does not exceed 100% of
the aggregate amount of such supporting invoices;



2.
All Project-related construction completed as of the date hereof has been
performed in a good and workmanlike manner;



3.
The payments to be made with the requested loan will pay all presently due and
payable bills and invoices received to date relating to the Project, less any
required withholds, for labor, services, equipment, fixtures, personal property,
and materials furnished in connection with the construction of the Project;



4.
All amounts previously loaned by CoBank for labor, services, equipment,
fixtures, personal property, and materials furnished in connection with the
Project pursuant to previous Requests for Construction Loan Advance have been
paid to the parties entitled thereto in


E-67

--------------------------------------------------------------------------------

Exhibit A

accordance with each such Request for Construction Loan Advance and the Loan
Documents;


5.
There have been no changes in: (a) the overall cost of the Project or the
breakdown of such costs from the cost summary provided to CoBank on
________________, except those approved in writing by CoBank; or (b) the scope
or time of performance of the work or construction, nor any extra work, labor or
materials ordered or contracted for, nor are any such changes contemplated, in
each case with respect to the Project, except as approved in writing by CoBank;



6.
All conditions to loans set forth in the Loan Documents have been fulfilled, no
Potential Default or Event of Default under the Loan Documents has occurred and
is continuing, and all warranties and representations contained in the Loan
Documents are true and correct on the date of this Draw Request;



7.
Excluding the funds requested in this Request for Construction Loan Advance, the
Company has requested and received the sum of $________________ under the loans
governed by the Loan Documents;



8.
No Liens (as defined in the Loan Documents) have been filed or have otherwise
attached or claims made against the Project for unpaid labor, services,
equipment, fixtures, personal property, or materials; and



9.
The Company has no offset, counterclaim, or defense against the loans governed
by the Loan Documents or any other amount due under the Loan Documents.





[signature page follows]

E-68

--------------------------------------------------------------------------------

Exhibit A



COMPANY:
 
 
 
 
 
 
 
 
Lincolnway Energy, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 



CONTRACTOR:
 
 
 
 
 
 
 
 
ICM, Inc.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 

APPROVED FOR PAYMENT:
 
 
 
 
 
 
 
 
CoBANK, ACB
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 









[Signature Page to Request for Construction Loan Advance]













E-69

--------------------------------------------------------------------------------

Exhibit A

Exhibit A to Request for Construction Loan Advance


Request No.:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Company:
Lincolnway Energy, LLC
 
 
 





SCHEDULE TO REQUEST FOR CONSTRUCTION LOAN ADVANCE
ITEM
DESCRIPTION
ORIGINAL
ESTIMATE
REVISED
ESTIMATE
DATE
ADVANCED
TO DATE
THIS
REQUEST
TOTAL
ADVANCES
% EST.
ADVANCES
%
COMPLETED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reserve for Contingencies
 
 
 
 
 
 
 
 
Total Funds Available
 
 
 
 
 
 
 
 


E-70